Title: To Thomas Jefferson from Aaron Burr, 24 May 1798
From: Burr, Aaron
To: Jefferson, Thomas


          
            24 May 98
          
          Have the goodness to inform me how long you will remain in Phila. if till the close of the Session, I hope to come & pass an hour with you. No freedom of communication, by letter, can be indulged consistently with any degree of discretion
          Be assured of my very great attachment & esteem
          
            A. Burr
          
         